 
EX-10.2
 




EXCLUSIVE PATENT LICENSE AGREEMENT


This agreement (hereinafter "Agreement"), effective as of this 31st day
of  March, 2015  (hereinafter the "Effective Date"), is by and between the
University of Rochester, an educational institution chartered by the State of
New York and having its principal place of business at 601 Elmwood Avenue, Box
URV, Rochester, New York 14642 ("University") and     Panther Biotechnology
Inc., a corporation organized and existing under the laws of the State of Nevada
and having a place of business located at 2801 Lakeside Drive, Suite 207B,
Bannockburn, Illinois 60015 (hereinafter "Licensee").




1.0            Preamble


1.1            University is the owner by assignment of the Patent Rights as
defined below.


1.2            University desires that the Patent Rights be used as soon as
possible for the development of products and processes for public use and
benefit, and to this end desires to license the Patent Rights to a company
capable of such development.


1.3            Licensee desires to acquire a license to the Patent Rights so
that it can develop products and processes for public use and benefit. Licensee
is under no contractual or other obligation that encumbers, restricts, or limits
any of the rights granted by University under this Agreement.




2.0            Definitions


2.1            Terms defined in this Article 2.0, and parenthetically defined
elsewhere in this Agreement, will throughout this Agreement have the meaning
here or there provided. Defined terms may be used in the singular or in the
plural, as sense requires.


2.2            "Affiliate" means any corporation or other business entity that
controls, is controlled by, or is under common control with the Licensee.
"Controls," "control," or "controlled" as used in this paragraph means direct or
indirect ownership of more than fifty percent (50%) of the voting stock of such
corporation, or more than a fifty percent (50%) interest, direct or indirect, in
the decision-making authority of such other unincorporated business entity.


2.3            "Confidential Information" means information that is marked as
confidential, or, if orally or visually disclosed, is indicated at the time of
disclosure as confidential and provided in written form within thirty days.
Notwithstanding the foregoing, the Receiving Party will have no obligation of
confidentiality relating to any information of the Disclosing Party that:
(i)            is disclosed by the Disclosing Party without restriction on
further dissemination or is otherwise disclosed by the Receiving Party in
compliance with the terms of the Disclosing Party's prior written approval; or
 
Page 1 of 24

--------------------------------------------------------------------------------

(ii)            at the time of receipt by the Receiving Party was independently
known or developed by the Receiving Party, or becomes independently known to the
Receiving Party thereafter, and can be so documented by written records; or
(iii)            at any time becomes generally known to the public or otherwise
publicly available through no fault of Receiving Party; or
(iv)            has been or is made available to Receiving Party by a third
party having the lawful right to do so without breaching any obligation of
nonuse or confidentiality to Disclosing Party; or
(v)            the Receiving Party is obligated to disclose in order to comply
with applicable laws or regulations, or with a court or administrative order,
provided that the Receiving Party (i) promptly notifies the Disclosing Party,
and (ii) cooperates reasonably with the Disclosing Party's efforts to contest or
limit the scope of such disclosure.


2.4            "Field" means use of Technology to develop, use, manufacture and
sell small molecule therapeutics.


2.5            "First Commercial Sale" means the initial transfer by or on
behalf of Licensee, its Affiliate, or its Sublicensee of Licensed Products in
exchange for cash or some equivalent to which value can be assigned for the
purpose of determining Net Sales Revenue.


2.6            "Licensed Product" means any tangible materials, compositions, or
other products, or processes which, in the course of manufacture, use, offer to
sell, or sale would, in the absence of this Agreement, infringe one or more
issued, unexpired patent claims, or one or more claims in a pending patent
application, contained in the Patent Rights in the country of manufacture, use,
or sale (Infringement shall include, but is not limited to, direct,
contributory, or inducement to infringe.); or which is made with, uses or
incorporates any Technology.


2.7            "Net Sales Revenue" means the gross amount of monies or cash
equivalent or other consideration that is invoiced by Licensee, Affiliate, or
Sublicensees to unrelated third parties for sale or transfer of Licensed
Products, less (a) all trade, quantity, and cash discounts actually allowed and
taken; (b) credits and allowances actually granted and taken on account of
rejections, returns, or billing errors; (c) packing costs; (d) transportation;
(e) insurance; (f) taxes, duties, tariffs, or other governmental charges imposed
on the sale of the Licensed Product, including value added taxes or other
governmental charges otherwise measured by the amount paid for the Licensed
Product, but specifically excluding taxes based on the net income of the seller.
No other deductions shall be made for commissions paid to individuals whether
they be with independent sales agencies or regularly employed by Licensee or
Sublicensees or on its payroll. A transfer of Licensed Product to a Sublicensee
or Affiliate for end use but not resale by the Sublicensee or Affiliate shall be
treated as an invoiced sale by Licensee at the list price of the Licensee in an
arm's-length transaction.


2.8            "Patent Rights" means those patents and patent applications
listed in Appendix A and all patents claiming priority thereto or arising
therefrom.


Page 2 of 24

--------------------------------------------------------------------------------

2.8.1            "Patent Rights" includes patents and patent applications,
whether domestic or foreign, including all provisionals, divisionals,
continuations, reissues, reexaminations, renewals, extensions, and supplementary
protection certificates of any such patents and patent applications.


2.8.2            Only to the extent that claims issuing therefrom obtain the
benefit of a priority date of any of the foregoing applications and contain one
or more claims directed to the invention or inventions disclosed in 2.8.1.,
"Patent Rights" also includes continuations-in-part, and all divisionals and
continuations of these continuations-in-part, patents arising therefrom, and
foreign patents, extensions, and supplemental protection certificates and
applications corresponding thereto.


2.9            "Sublicense" means the present, future or contingent transfer of
any license, right, or option granted under the Patent Rights, in whole or in
part.


2.10            "Sublicensee" means any third party to whom Licensee has granted
a sublicense pursuant to Article 4.0 of this Agreement to make, have made, use,
and/or sell the Licensed Product under the Patent Rights, provided the third
party has agreed in writing with Licensee to accept the conditions and
restrictions agreed to by Licensee in this Agreement.


2.11            "Territory" means worldwide.


2.12            "First Human Dose" means the first instance in which a dose of a
Licensed Product is administered to a human being in a clinical trial.


2.13            "Initiation of Phase II Clinical Trial" means the first visit by
the first human subject in a Phase II clinical Trial during which dosing of a
Licensed Product occurs.


2.14            "Initiation of Phase III Clinical Trial" means the first visit
by the first human subject in a Phase III clinical Trial during which dosing of
a Licensed Product occurs.


2.15            "Technology" means the Patent Rights and additional information,
materials, know-how, processes, procedures, compositions, devices, methods,
formulas, protocols, techniques, software, designs, drawings or data that will
be provided by University to Licensee.  Technology may or may not be
confidential in nature.




3.0            Grant of Rights


3.1            Grant. Subject to Licensee's compliance with Articles 8.0
(Licensing Fees and Royalty) and 9.0 (Payments and Reports), and all other
provisions of this Agreement, and to the reservation of rights in Paragraphs 3.2
and 3.3, University hereby grants to Licensee, and Licensee accepts, an
exclusive, royalty-bearing license, with the right to Sublicense, in the Field
under the Patent Rights and Technology rights to import, make, have made, use,
offer to sell and sell Licensed Products in the Territory.
 
Page 3 of 24

--------------------------------------------------------------------------------



3.2            Reservation of Rights. The University and Inventors of the Patent
Rights expressly reserve the right to use the Patent Rights and Technology (i)
for research, teaching, and other education related purposes; (ii) in
publications related to its scientific research and findings; and (iii) for any
other purpose that is not inconsistent with the rights granted to Licensee under
this Agreement.


3.3            Government Rights. Paragraph 3.1 notwithstanding, Licensee
acknowledges that Patent Rights involve federal research funding, that
University has obligations ("Obligations") under Title 35 of the United States
Code Sections 200–204, and that actions taken by University to fulfill such
Obligations will not be deemed inconsistent with University's obligations under
this Agreement. Licensee acknowledges that Obligations include, but are not
limited to, the grant of an irrevocable, non-exclusive, nontransferable,
royalty-free worldwide license to Patent Rights by University to the United
States government, and a statement of United States Government patent rights on
all the patents and patent applications within the Patent Rights. Licensee
acknowledges that any and all determinations of federal funding involvement will
be made solely by University, and University's determination must be honored by
Licensee. Licensee agrees that Licensed Products made, used or sold in the
United States must be manufactured substantially in the United States so long as
the license granted pursuant to Paragraph 3.1 remains exclusive, unless a
written waiver is obtained in advance from the United States government.


3.4            No Other Rights Implied. This Agreement confers no license or
rights by implication, estoppel, or otherwise under any patent applications or
patents of University other than the Patent Rights defined in Paragraph 2.8 and
Appendix A attached hereto, regardless of whether such patents are dominant or
subordinate to the Patent Rights.  University does not commit to Licensee to
bring suit against third parties for infringements, except as described in
Article 15.0.




4.0            Sublicensing


4.1            Right to Sublicense. During the term of exclusivity of the
license granted in Section 3.1 of this Agreement, Licensee will have the right
to grant non-exclusive Sublicenses to Patent Rights in the Field and Territory
at terms and conditions not less favorable to University than those required by
this Agreement. University acknowledges that Sublicenses may be exclusive for a
particular field of use, or exclusive for a particular territory, providing that
no Sublicense may transfer the entirety of the rights granted to Licensee
pursuant to this Agreement.


4.2            Required Terms of Sublicense. Each Sublicense granted by Licensee
must provide that the Obligations to University of Paragraph 3.3 (Government
Rights), Article 6.0 (Diligence), Article 10.0 (Record Keeping), Article 14.0
(Patent Marking), Article 17.0 (Use of Names), and Article 19.0
(Indemnification) of this Agreement are binding upon the Sublicensee as if it
were a party to this Agreement. Licensee will attach copies of these Paragraphs
and Articles to all Sublicenses.


4.3            Any Sublicense granted by Licensee shall provide for the
termination of the Sublicense, or the conversion to a license directly between
the Sublicensee and University, at the option of the Sublicensee, upon
termination of this Agreement under Article 11.0. Any conversion is subject to
University approval and contingent upon acceptance by the Sublicense of the
remaining provisions of this Agreement.


Page 4 of 24

--------------------------------------------------------------------------------

4.4            Obligations of Licensee. With respect to the right to Sublicense
granted pursuant to this Section, Licensee shall:


4.4.1            assume responsibility for its Sublicensees and not grant any
rights that are inconsistent with the rights and obligations of this Agreement.
Any act or omission of a Sublicensee that would be a breach of this Agreement if
performed by Licensee will be deemed a breach by Licensee of this Agreement;


4.4.2            not receive, or agree to receive, anything of value in lieu of
cash as consideration from a third party under a Sublicense granted pursuant to
Section 4.1;


4.4.3            obtain University approval prior to granting any and all
Sublicenses; such approval will not be unreasonably withheld or delayed; and


4.4.4             promptly provide University the name and address of each
Sublicensee with whom it concludes a Sublicense, and forward to University a
copy of each executed Sublicense within thirty (30) days of the date of
execution of such Sublicense.


4.5            Sublicense to Non-Profit and Academic Institutions: Licensee
agrees to grant to any non-profit or academic institution upon request a
non-exclusive, royalty-free sublicense to use the Patent Rights for
non-commercial research, teaching, and/or educational related purposes only.



4.6 Litigation by Sublicensee.  Any Sublicense shall include the following
clauses:



4.6.1            In the event Sublicensee brings an action seeking to invalidate
any Patent Rights:


4.6.1.1                             Sublicensee will double the payment paid to
Licensee during the pendency of such action.  Moreover, should the outcome of
such action determine that any claim of a patent challenged by the Sublicensee
is both valid and infringed by a Licensed Product, Sublicensee will pay triple
times the payment paid under the original Sublicense;


4.6.1.2                             Sublicensee will have no right to recoup any
royalties paid before or during the period challenge;


4.6.1.3                             Any dispute regarding the validity of any
Licensed Patent shall be litigated in the courts located in Rochester, NY, and
the parties agree not to challenge personal jurisdiction in that forum;
 
Page 5 of 24

--------------------------------------------------------------------------------

4.6.1.4                             Sublicensee shall not pay royalties into any
escrow or other similar account.


4.6.2            Sublicensee will provide written notice to University at least
three months prior to bringing an action seeking to invalidate Patent Rights. 
Sublicensee will include with such written notice an identification of all prior
art it believes to invalidate any claim of the Patent Rights.



4.7 Copy of Sublicenses and Sublicensee Royalty Reports



4.7.1 Licensee will submit to University a copy of each Sublicense, any
subsequent amendments and all copies of sublicensees' royalty reports. Beginning
with the first Sublicense, the Chief Financial Officer or equivalent will
certify annually regarding the name and number of sublicensees.




5.0            Confidential Information


5.1            Patent Information. Licensee acknowledges that it has previously
received copies of all patents and patent applications comprising the Patent
Rights. Pursuant to this Agreement, all information and correspondence relating
to the Patent Rights received from University or University's patent counsel is
considered the University's Confidential Information, whether or not marked as
confidential.


5.2            Confidentiality Obligation. Beginning on the Effective Date of
this Agreement and continuing throughout the term of this Agreement and
thereafter for a period of five (5) years, neither party will at any time,
without the express prior written consent of the other, disclose or otherwise
make known or available to any third party any Confidential Information of the
other party. The receiving party will utilize reasonable procedures to safeguard
the Confidential Information of the disclosing party, including releasing such
Confidential Information only to its employees, agents, or Affiliates on a
"need-to-know" basis. Licensee is authorized to release Confidential Information
to potential Sublicensees for the purpose of negotiating and granting a
Sublicense, provided that Licensee takes reasonable precautions to safeguard
such Confidential Information of University.


5.3            Licensee's Confidential Information. Except as required by law,
University will maintain in confidence all information designated in writing by
Licensee as Licensee's Confidential Information. In the event of a request for
such information, University agrees to inform Licensee of such request.


5.4            Disclosure of Terms of Agreement to Inventors. University may
disclose to the Inventors of the Patent Rights the terms and conditions of this
Agreement upon their request. If such disclosure is made, University shall
request that the Inventors keep such information confidential.




Page 6 of 24

--------------------------------------------------------------------------------

6.0            Diligence


6.1            Diligence Obligations. Licensee, during the term of this
Agreement, must utilize its reasonable best efforts in diligently proceeding
with the development, manufacture, sale, and other commercial exploitation of
the Patent Rights, and in creating a supply of and demand for Licensed Products.
Licensee must utilize its reasonable best efforts to initiate (a) a Phase I
Clinical Trial by November 1, 2018, (b) a Phase II Clinical Trial by November 1,
2020, and (c) a Phase III Clinical Trial by November 1, 2022. "Reasonable best
efforts" for the purpose of this paragraph includes, but is not limited to,
adherence to the Commercial Development Plan in Appendix B and performance of
the Benchmarks in Appendix C. The efforts of a Sublicensee will be considered
the efforts of Licensee. Any amendment to the Commercial Development Plan and/or
Benchmarks must be mutually agreed to in writing by University and Licensee, and
attached to this Agreement. Licensee shall provide a written report on or before
December 31st of each year after the Effective Date describing the Licensee's
progress during the preceding year toward achievement of the Commercial
Development Plan and Benchmarks. Such report shall include, as a minimum,
information sufficient to enable University to satisfy relevant reporting
requirements of the U.S. government and to ascertain Licensee's progress toward
meeting the diligence requirements of this Article 6.0.


6.2            First Commercial Sale. Licensee agrees to have Licensed Product
available for commercial use or sale no later than December 31, 2026. Upon the
First Commercial Sale of the Licensed Product, until the expiration of this
Agreement, Licensee must continue to use its reasonable best efforts to keep
Licensed Product reasonably accessible to the public.


6.3            Failure to Meet Diligence Obligations. If Licensee fails to
adhere to the diligence obligations set forth in this Article 6.0 (Diligence) or
elsewhere in this Agreement, University may terminate this Agreement or, at
University's sole discretion, terminate the exclusivity of the license granted
herein in accordance with the options for termination set forth in Article 11.0
of this Agreement.


6.4            Financial Capability. At all times during the term of this
Agreement, Licensee shall maintain the financial capability to meet the
Diligence Obligations of Paragraphs 6.1 and 6.2. Upon inquiry by University,
Licensee will provide any requested assurances and disclosures, including, but
not limited to, financial records that will demonstrate its financial
capability.


7.0            Patent Prosecution and Cost Recovery


7.1            Patent Prosecution. University or its designee will have sole
control over the filing, prosecution, maintenance, and management of any and all
issued patents and pending and future patent applications encompassing the
Patent Rights, as of the Effective Date of this Agreement; provided that
Licensee will identify in writing to University countries ("Identified
Countries") in which to file, prosecute, and/or maintain patent applications or
patents of the Patent Rights. University will select all outside counsel for
prosecution of the Patent Rights and such counsel will represent University in
such prosecution. University will keep Licensee fully informed, at Licensee's
expense, of all prosecution related actions, including submitting to Licensee
copies of all official actions and responses, and will reasonably cooperate with
Licensee to whatever extent is reasonably necessary to provide Licensee the full
benefit of the license granted herein. Each party will promptly inform the other
as to all matters that come to its attention that may affect the preparation,
filing, prosecution, or maintenance of the Patent Rights and permit a reasonable
amount of time for each other to provide comments and suggestions with respect
to the preparation, filing, and prosecution of Patent Rights, which comments and
suggestions will be considered by the other party.


Page 7 of 24

--------------------------------------------------------------------------------

7.2            Non-Identified Countries. At University's option, in countries
other than the Identified Countries ("Non-Identified Countries"), University may
prepare, apply for, seek prompt issuance of, and maintain during the term of
this Agreement patent application and patents encompassing the Patent Rights
using patent counsel selected by University. The preparation, prosecution,
filing and maintenance of all patents and patent applications contained in the
Patent Rights in Non-Identified Countries shall be the primary responsibility of
University. License grants referred to in Article 3.0 of this Agreement shall
not apply to such patents and applications. At the request and expense of
Licensee, and at the University's sole discretion, University may advise
Licensee with regard to any actions taken with respect to the Patent Rights in a
Non-Identified Country.


7.3            Licensee will hold University harmless for any action taken by
University's designee and/or patent counsel.


7.4            Patent Fee Reimbursement. Licensee will reimburse University for
all mutually agreed fees and costs relating to the filing, prosecution, and
maintenance of patent applications, including without limitation, interferences,
oppositions, and reexaminations, and the maintenance and defense of patents in
Patent Rights, including fees and cost incurred on, and after the Effective Date
of this Agreement. Such fees and costs will not include costs incurred by
University in the use of its own resources, such as employee time, and will not
extend to patenting fees and costs incurred by University after termination of
this Agreement. Licensee will pay invoices for such fees and costs submitted by
University upon receipt of any such invoice. In any country where Licensee fails
to pay fees and costs invoiced to Licensee by University within thirty (30) days
of the date of such invoice, University may file, prosecute and/or maintain a
patent application or patent at its own expense and for its own exclusive
benefit, and Licensee thereafter will not be licensed under such patent or
patent application.


7.5            Election to Discontinue Patent Rights. Licensee's obligation to
pay patent costs as specified in Paragraph 7.4 of this Agreement shall continue
for as long as this Agreement remains in effect; provided however, that Licensee
may terminate its obligation with respect to any given patent application or
patent upon three (3) months written notice to University. University will use
its best efforts during the three-month period to minimize any additional patent
costs upon receipt of notice from Licensee. University may elect to file,
prosecute, and/or maintain such applications(s) or patent(s) at its sole
discretion and expense; provided however, that Licensee shall have no further
right or license regarding such patent application and related Patent Rights.


7.6            Extension of Licensed Patent(s). Licensee may request that
University have the normal term of any Patent Rights extended or restored under
a country's procedure of extending patent term for time lost in governmental
regulatory approval processes, and the expense of doing so shall be borne by
Licensee. Licensee shall assist University to take whatever action is necessary
to obtain such extension. In the case of such extension, royalties pursuant to
Article 8.0 shall be payable until the end of the extended life of the patent.
In the event that Licensee does not elect to extend Patent Rights, University
may, at its own expense, effect the extension of such patents. If University
elects to pay such expenses, such extended Patent Rights shall not be subject to
any license granted to Licensee hereunder.


Page 8 of 24

--------------------------------------------------------------------------------



8.0            Licensing Fees and Royalties


8.1            License Issue Fee. As partial consideration for the rights
conveyed by University under this Agreement, Licensee agrees to pay to
University a one-time, non-refundable, non-creditable license issue fee of Two
Hundred Thousand dollars ($ 200,000) worth of Licensee's stock based upon the
average price per share in the week preceding finalization of this Agreement.
The transaction shall be complete within Thirty (30) days upon the execution of
this Agreement. University may not transfer the shares before August 30th, 2016.


8.2            License Maintenance Fees. In addition to the foregoing License
Issue Fee, for the Term of this Agreement on an annual basis measured from the
effective date of the Agreement, Licensee will pay at the beginning of the year
a non-refundable minimum annual maintenance fee of Fifteen Thousand Dollars
($15,000) in cash or company stock each year prior to the onset of clinical
trials.   Rochester will waive the pre-clinical trial annual maintenance fee if
Company spends at least Two Hundred Thousand Dollars ($200,000) annually on the
drug development of said small molecules that would infringe Patent Rights.
After the onset of clinical trials, Company pays a non-refundable minimum annual
maintenance fee of Twenty Five Thousand Dollars ($25,000) in cash or company
stocks each year or part of year until the first product is commercialized and
sales royalty payments begin.   Annual maintenance fees paid in cash will be
credited against the costs of maintaining the Patent Rights for that year.


8.3            Earned Royalties. During the term of this Agreement, Licensee
agrees to pay to University an earned royalty of Five Percent (5%) of the first
Ten Million Dollars ($10,000,000) in Net Sales Revenue, Four Percent (4%) of the
second Ten Million Dollars ($10,000,000) in Net Sales Revenue, Three Percent
(3%) of the third Ten Million Dollars ($10,000,000) in Net Sales Revenue, Two
Percent (2%) of the fourth Ten Million Dollars ($10,000,000) in Net Sales
Revenue, and One Percent (1%) of all remaining Net Sales Revenue. Earned royalty
payments are due and payable within thirty (30) days of the end of each calendar
quarter.


Notwithstanding the above, should Licensee bring an action seeking to invalidate
any of the Patent Rights, Licensee shall pay royalties to University that are
twice the payment set forth in Section 8.3 during the pendency of the action. 
Moreover, should the outcome of such action determine that any claim of a patent
challenged by Licensee is both valid and infringed by a Licensed Product,
Licensee shall pay royalties that are triple the payment set forth in Section
8.3.


8.4            Sublicense Payments. Licensee agrees to pay to University Fifty
Percent (50%) of all cash and non-cash considerations derived from Sublicenses
granted by Licensee to and in Patent Rights, excluding earned royalties pursuant
to paragraph 8.3, loans, equity investments, and research and development
support.   Licensee agrees to pay to University the earned royalty rate of
paragraph 8.4 as applied to each Sublicensee's Net Sales Revenue for Licensed
Product. Sublicense payments are due and payable within thirty (30) days of the
end of each calendar quarter.
 
Page 9 of 24

--------------------------------------------------------------------------------



8.4.1.            In the event that sublicensing occurs prior to Milestone
Payments, Milestones shall remain payable, however no Sublicense Payment shall
be payable pursuant to this Section 8.4 for any portion of payments received
from Sublicensees that are in fulfillment of a Licensee milestone paid to
University pursuant to Section 8.4 hereof.


8.4.2.            In the event that the Patent Rights are sublicensed as a
"bundle" with other technologies, the value attributable to the Patent Rights
will be a commercially reasonable value as determined by Licensee, providing
that (a) proper documentation supporting that valuation is provided by Licensee
to University, and (b) if University reasonably disputes that valuation, then in
any dispute resolution the burden will be Licensee's to support its valuation.


8.5            Milestone Payments. Licensee agrees to pay University the
milestone payments per product as set forth below:



a) If Licensee sponsors Phase I, II and III clinical trials, Licensee will pay
Five Hundred Thousand Dollars ($500,000) within Thirty (30) days of approval of
Licensed Product;

b) If Licensee sells a controlling interest in or sublicenses substantially all
of the Patent Rights before the initiation of Phase II clinical trial, Licensee
will pay

a. Two Hundred Thousand Dollars ($200,000) within 30 days of initiation of Phase
II clinical trial;

b. Two Hundred Thousand Dollars ($200,000) within 30 days of initiation of Phase
III clinical trial; and

c. Three Hundred Thousand Dollars ($300,000) within 30 days of approval of
Licensed Product:



Licensee must notify University in writing within Thirty (30) days upon the
achievement of each milestone, such notice to be accompanied by the designated
payment of the appropriate milestone.


8.6            No Royalty Deductions for Charges Imposed. Licensee will be
responsible for the payment of all taxes, duties, levies, and other charges
including, but not limited to sales, use, gross receipts, excise, VAT, ad
valorem and any other taxes, any withholdings or deductions, import and custom
taxes, any duties, or any other charges imposed by any taxing authority with
respect to the royalties payable to University under this Agreement.  Should
Licensee be required under any law or regulation of any government entity or
authority, domestic or foreign, to withhold or deduct any portion of the
payments on royalties due to University, then the sum payable to University must
be increased by the amount necessary to yield to University an amount equal to
the sum it would have received had no withholdings or deductions been made.
University will cooperate with Licensee in the event Licensee elects to assert,
at its own expense, University's exemption from any such tax or deduction.


8.7            No Duplication of Royalty Payment Due to Patent Rights. No
multiple royalties will be payable to University because any Licensed Product or
its manufacture, use, or sale are or will be covered by more than one patent
application or issued patent included as part of Patent Rights.


Page 10 of 24

--------------------------------------------------------------------------------



9.0            Payment and Reports



9.1 Reports.



9.1.1            Progress Reports. Until Licensee or any Sublicensee engages in
commercial use or sale of Licensed Products, Licensee must prepare and submit to
University within thirty (30) days of December 31st of each year a report
regarding the progress of Licensee and any Sublicensees in developing Licensed
Products for commercial exploitation. This report must include such particulars
as are necessary to demonstrate compliance with the diligence obligations set
forth in Article 6.0 (Diligence) of this Agreement including, but not limited to
a summary of work completed, summary of work in progress, current schedule of
anticipated events or milestones, market plans for introduction of Licensed
Product, and summary of resources spent during the reporting period.


9.1.2            Royalty Reports. With each royalty payment, Licensee must
include a report setting forth such particulars of the business conducted by
Licensee, Affiliate, and each Sublicensee during the preceding calendar quarter
as will be pertinent to royalty accounting as specified in this Agreement. This
report must include at least (a) the number of units of Licensed Products
manufactured, used, or sold; (b) gross amounts billed or invoiced for Licensed
Products; (c) names and addresses of any and all Sublicensees; (d) net revenues
and other consideration as defined in paragraph 8.5 received from each
Sublicensee during the most recently complete calendar quarter; (e) discounts
and allowances; and (f) calculation of total royalties due University. If no
sales of Licensed Products were made and no Sublicense revenue was received by
Licensee during any reporting period, Licensee shall so report.




9.2            Payments.


9.2.1            Royalties shall accrue when Licensed Products are invoiced, or
if not invoiced, when delivered to a third party, Sublicensee, or Affiliate.


9.2.2.            Licensee must pay earned royalties to University quarterly
within thirty (30) days of each of the following dates: March 31, June 30,
September 30, and December 31 of each year.


Page 11 of 24

--------------------------------------------------------------------------------

9.2.3            Form of Payments. All payments required under this Agreement
must be made in U.S. dollars by check or money order payable to the University
of Rochester, and delivered to University as specified in this Agreement; or, if
so directed in writing by University, in such currency, form, and to such
account as University may designate. The royalties on sales in currencies other
than U.S. Dollars must be calculated using the appropriate foreign exchange rate
for such currency quoted in The Wall Street Journal on the last business day of
the calendar quarter in which the Net Sales Revenue occurred. All non-U.S. taxes
related to royalty payments must be paid by Licensee and are not deductible from
the payments due University.


9.2.4            Late Fee. Any payment due to University under terms of this
Agreement that is more than thirty (30) days past due shall bear interest until
paid at a per annum rate equal to two percent (2%) plus the prime rate as set
forth by The Wall Street Journal on the date on which such payment is due. The
payment of such interest amount must be made at the time the overdue payment is
made. The payment of such interest amount will not foreclose or limit University
from exercising any other rights it may have as a consequence of the lateness of
any payment.




10.0            Record Keeping


10.1            Records. Licensee, its Affiliates, and Sublicensees, must keep
complete and accurate records and books of account containing all information
necessary for the computation and verification of the amounts to be paid
hereunder. Licensee must keep these records and books for a period of five (5)
years following the end of the Licensee's fiscal year to which the information
pertains.


10.2            Audit Rights. Licensee will, at the request of University,
permit one or more accountants selected by University ("Accountant") to have
access to Licensee's records and books of account during ordinary working hours
to audit with respect to any payment period ending prior to such request, the
correctness of any report or payment made under this Agreement, or to obtain
information as to the payments due for any such period in which the Licensee
failed to report or make payment pursuant to the terms of this Agreement.


10.3            Confidentiality of Audit. The Accountant must not disclose to
University any information relating to the business of Licensee except that
which is necessary to inform University of: (a) the accuracy or inaccuracy of
Licensee's reports and payments; (b) compliance or noncompliance by Licensee
with the terms and conditions of this Agreement; (c) the extent of any
inaccuracy or noncompliance; and (d) any information that the accountant
believes materially relates to Paragraph 10.2 of this Agreement.
 
10.4            Audit Findings. Should the Accountant believe there is an
inaccuracy in any of the Licensee's payments or noncompliance by the Licensee
with any of such terms and conditions, the Accountant will have the right to
make and retain copies (including photocopies) of any pertinent portions of the
records and books of account. In the event that Licensee's royalties calculated
for any quarterly period are underreported by more than Five Percent (5%), the
costs of any audit and review initiated by University will be borne by Licensee;
otherwise, University will bear the costs of any audit initiated by University.




Page 12 of 24

--------------------------------------------------------------------------------

11.0            Term and Termination of Agreement


11.1            Term. The term of this Agreement will commence on the Effective
Date and will end upon the latest of (i) expiration of the last-to-expire valid
claim of the Patent Rights (such expiration to occur only after expiration of
extensions of any nature to such patents which may be obtained under applicable
statutes or regulations in the respective countries of territory, such as the
Drug Price Competition and Patent Term Restoration Act of 1984 in the U.S.A. and
similar patent extension laws in other countries); and (ii) the ten (10) year
anniversary of commercial launch of any Licensed Product unless sooner
terminated in accordance with the provisions set forth in this Article 11.0
(Term and Termination of Agreement) of this Agreement.


11.2            Termination for Breach. University may terminate this Agreement
effective thirty (30) days after Licensee's receipt of University's Notice of
Termination, if Licensee (a) is in default in payment of royalties or in
providing reports, (b) intentionally provides a false report, or (c) materially
breaches this Agreement and, in each case, does not cure such breach within
thirty (30) days after receiving the Notice of Termination by University.
Licensee agrees that any and all diligence requirements are material license
terms, as are all royalty and payment requirements.


11.3            Termination for Bankruptcy. This Agreement and the license
granted hereunder will terminate immediately in the event that: (a) Licensee
seeks liquidation, reorganization, dissolution or winding-up of itself, is
insolvent or evidence exists as to its insolvency, or Licensee makes any general
assignment for the benefit of its creditors; (b) a petition is filed by or
against Licensee, or any proceeding is initiated by or against Licensee, or any
proceeding is initiated against Licensee as a debtor, under any bankruptcy or
insolvency law, unless the laws then in effect void the effectiveness of this
provision; (c) a receiver, trustee, or any similar officer is appointed to take
possession, custody, or control of all or any part of Licensee's assets or
property; or (d) Licensee adopts any resolution of its Board of Directors or
stockholders for the purpose of effecting any of the foregoing.


11.4            Licensee's Right to Terminate. Licensee will have a right to
terminate this Agreement with or without cause, upon ninety (90) days prior
written notice to University.


11.5            No Other Remedies Affected. The provisions under which this
Agreement may be terminated will be in addition to any and all other legal
remedies which either party may have for the enforcement of any and all terms
hereof, and do not in any way limit any other legal remedy such party may have.
 
11.6            Termination Ends Grant of Rights. Termination of this Agreement
will terminate all rights and licenses granted to Licensee under Paragraph 3.0
of this Agreement.


Page 13 of 24

--------------------------------------------------------------------------------

11.7            Effect of Termination on Sublicense. Upon termination of this
Agreement, any and all existing Sublicenses will terminate or convert to a
license directly between the Sublicensee and the University pursuant to
paragraph 4.3 of this Agreement.


11.8            Effect of Termination on Financial Obligations. Termination by
University or Licensee under the options set forth in this Agreement will not
relieve Licensee from any financial obligations to University arising from this
Agreement that accrue prior to or after termination, or from performing
according to any and all other provisions of this Agreement that survive
termination.


11.9            In the event that there remain no valid, enforceable, and
infringed Patent Rights covering Licensed Products, then following termination
Licensee and any Sublicensees will have no further obligation to pay royalties
thereon or to account to University therefor.


11.10            Final Report. Within ninety (90) days of termination of this
Agreement, Licensee shall submit a final report. All payments, including but not
limited to earned royalty payments, license maintenance fees, milestone payments
and patent expense reimbursements due to University will become immediately due
and payable upon termination.




12.0            Notices


Any notice or other communication will be in writing and will be deemed to have
been properly given and be effective (i) upon the date of delivery if delivered
in person, by facsimile, or courier service to the respective addresses set
forth below, or to such other address as either party will designate by written
notice given to the other party, or (ii) five days after mailing, if mailed by
first-class or certified mail, postage paid, or to the respective addresses
below. If notice or other communication is given by facsimile transmission, said
notice will be confirmed by prompt delivery of the hardcopy original.


In the case of Licensee:
Panther Biotechnology
2801 Lakeside Drive, Suite 207B
Bannockburn, Illinois 60015
ATTN: David Barshis




In the case of University:


Intellectual Property Director
UR Ventures
601 Elmwood Ave., Box URV
Rochester, NY 14642
Telephone No.: 585-276-6600
Facsimile No.: 585-785-8829


Page 14 of 24

--------------------------------------------------------------------------------

13.0            Proprietary Rights


Licensee will not, by performance under this Agreement, obtain any ownership
interest in Patent Rights or any other proprietary rights or information of
University, its officers, inventors, employees, students, or agents.




14.0            Patent Marking


Licensee must mark, and must require any Sublicensee to mark, any and all
material forms of Licensed Products or packaging pertaining thereto made and
sold by Licensee (and/or by its Sublicensees) in the United States with an
appropriate patent marking identifying the pendency of any U.S. patent
application and/or any issued U.S. or foreign patent forming any part of Patent
Rights. All Licensed Products shipped to or sold in other countries must be
marked in such a manner as to provide notice to potential infringers pursuant to
the patent laws and practice of the country of manufacture or sale.




15.0            Patent Infringement


15.1            Notification of Infringement. University and Licensee will
promptly notify each other of any infringement or possible infringement of the
Patent Rights, as well as any facts that may affect the validity, scope, or
enforceability of the Patent Rights, of which either party becomes aware. Both
parties shall use reasonable efforts and cooperation to terminate infringement
without litigation.


15.2            Rights to Sue for Infringement. Pursuant to this Agreement and
the provisions of Chapter 29 of Title 35, United States Code, Licensee may a)
bring suit in its own name, at its own expense, and on its own behalf for
infringement of presumably valid claims in the Patent Rights and defend in its
own name, at its own expense, any allegation of invalidity or non-infringement
of any of the Patent Rights brought in a declaratory judgment action or raised
by way of counterclaim or affirmative defense in an infringement suit brought by
the Licensee; b) in any such suit, enjoin infringement and collect for its use
damages, profits, and awards of whatever nature recoverable for such
infringement; and c) settle any claim or suit for infringement of the Patent
Rights. Licensee will have the first right to bring or defend such suit(s).
Licensee may request University to initiate or join any such suit if necessary
to avoid dismissal of the suit. Should University be made a party to any such
suit at the request of the Licensee, Licensee must reimburse University for any
costs, expenses, or fees that University incurs as a result of such motion or
other action, including any and all costs incurred by University in opposing any
such motion or other action. In all cases, Licensee will keep University
reasonably apprised of the status and progress of any litigation. Before
Licensee commences an infringement action, Licensee must notify University and
give careful consideration to the views of University in deciding whether to
bring suit. If Licensee notifies the University that it will not be bringing
suit for infringement of claims of Patent Rights, University shall have the
right to bring and control any such action at its own expense and by counsel of
its own choosing. If Licensee elects not to defend against any declaratory
judgment action alleging invalidity or non-infringement of any of the Patent
Rights, University, at its option, may do so at its own expense.


Page 15 of 24

--------------------------------------------------------------------------------

15.3            Application of Amounts Recovered. Up to fifty percent (50%) of
the expenses (including costs, fees, attorneys fees and disbursements) paid by
Licensee with respect to an action commenced or defended under Paragraph 15.2
may be credited against the earned royalties payable to University under
Paragraph 8.4 under the Patent Rights in the country in which such a suit is
filed. In the event that fifty percent (50%) of such expenses exceed the amount
of royalties payable by Licensee in any calendar year, the expenses in excess
may be carried over as a credit on the same basis into succeeding calendar
years. A credit against litigation expenses, however, may not reduce the
royalties due in any one year to less than the Minimum Annual Royalties set
forth in Paragraph 8.3. Any recovery made by Licensee, through court judgment or
settlement, first must be applied to reimburse University for royalties withheld
as a credit against litigation expenses and then to reimburse Licensee for its
litigation expense. Any remaining recoveries shall be shared equally between
Licensee and University after Licensee is reimbursed for its out-of-pocket
expenses relating to obtaining the recovery.


15.4            University will cooperate fully with Licensee in connection with
an infringement action initiated under Paragraph 15.2. University will promptly
provide access to all necessary documents and render reasonable assistance in
response to a request by Licensee.




16.0            Patent Validity


16.1            If any claim challenging the validity or enforceability of any
of Patent Rights will be brought against Licensee, Licensee will promptly notify
University. University, at its option, will have the right, within thirty (30)
days after notification by Licensee of such action, to intervene and take over
the sole defense of the claim at University's expense.


16.2            If Licensee or third party challenges the validity or
enforceability of any of Patent Rights, subject to Section 8.3 Licensee will not
suspend any payments due University until such time as the Patent Rights are
determined to be invalid or unenforceable by a final judgment of a court of
competent jurisdiction from which no appeal can be or is taken.




17.0            Use of Names


Nothing contained in this Agreement will be construed as conferring any right to
use in advertising, publicity or other promotional activities any name, trade
name, trademark or other designation of a party hereto including any
contraction, abbreviation or simulation of any of the foregoing, unless the
express written permission of the other party has been obtained, provided that
both parties may state the existence of this Agreement and the fact that both
parties entered into it. For any other use other than the foregoing, Licensee
hereby expressly agrees not to use the name "University of Rochester" without
prior written approval from University.

Page 16 of 24

--------------------------------------------------------------------------------



18.0            Representations and Warranties


18.1            University Representations. University represents and warrants
as of the Effective Date of this Agreement that it: (a) has an ownership
interest in the Patent Rights; (b) the list of the Patent Rights contained in
Appendix A is accurate and complete in all respects; (c) has the right to grant
the license in and to Patent Rights set forth in this Agreement; and (d) it has
not granted any licenses under the Patent Rights which would conflict with the
rights granted herein.


18.2            Disclaimers. Nothing in this Agreement will be construed as:


(a)            A representation or warranty by University as to the
patentability, validity, scope, or usefulness of Patent Rights;


(b)            A representation or warranty by University that anything made,
used, sold, or otherwise disposed of under any license granted in this Agreement
is or will be free from infringement of third-party patents or other proprietary
rights, or University patents or other proprietary rights not included in Patent
Rights;


(c)            An obligation to bring or prosecute actions or suits against
third parties for patent infringement;


(d)            An obligation to furnish any know-how not provided in Patent
Rights; or


UNIVERSITY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER EXPRESS OR
IMPLIED, PERTAINING TO THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PATENT RIGHTS, THE LICENSED PRODUCTS, OR ANYTHING ELSE LICENSED,
DISCLOSED, OR OTHERWISE PROVIDED TO LICENSEE UNDER THIS AGREEMENT. UNIVERSITY'S
TOTAL LIABILITY UNDER THIS AGREEMENT IS LIMITED TO THE COSTS AND FEES PAID TO
UNIVERSITY UNDER THIS AGREEMENT.




19.0            Indemnification


19.1            INDEMNIFICATION BY LICENSEE. EACH PARTY WILL NOTIFY THE OTHER OF
ANY CLAIM, LAWSUIT OR OTHER PROCEEDING RELATED TO THE PATENT RIGHTS. LICENSEE
AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS UNIVERSITY, ITS FACULTY
MEMBERS, SCIENTISTS, RESEARCHERS, EMPLOYEES, OFFICERS, TRUSTEES, AND AGENTS AND
EACH OF THEM (THE "INDEMNIFIED PARTIES"), FROM AND AGAINST ANY AND ALL CLAIMS,
CAUSES OF ACTION, LAWSUITS, OR OTHER PROCEEDINGS (THE "CLAIMS") FILED OR
OTHERWISE INSTITUTED AGAINST ANY OF THE INDEMNIFIED PARTIES RELATED DIRECTLY OR
INDIRECTLY TO OR ARISING OUT OF THE DESIGN, PROCESS, MANUFACTURE, OR USE BY
LICENSEE, ITS SUBLICENSEEES, OR ANY OF THEIR CUSTOMERS OF THE LICENSED PRODUCTS
AND ANY EMBODIMENT OF THE PATENT RIGHTS; PROVIDED, HOWEVER, THAT SUCH INDEMNITY
WILL NOT APPLY TO ANY CLAIMS ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTY. LICENSEE WILL ALSO ASSUME RESPONSIBILITY
FOR ALL COSTS AND EXPENSES RELATED TO SUCH CLAIMS FOR WHICH IT IS OBLIGATED TO
INDEMNIFY THE INDEMNIFIED PARTIES PURSUANT TO THIS PARAGRAPH 19.1, INCLUDING,
BUT NOT LIMITED TO, THE PAYMENT OF ALL REASONABLE ATTORNEYS' FEES AND COSTS OF
LITIGATION OR OTHER DEFENSE.


Page 17 of 24

--------------------------------------------------------------------------------

19.2            INDEMNIFICATION BY UNIVERSITY. UNIVERSITY IS NOT LIABLE FOR ANY
SPECIAL, CONSEQUENTIAL, LOST PROFIT, EXPECTATION, PUNITIVE OR OTHER INDIRECT
DAMAGES IN CONNECTION WITH ANY CLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT, WHETHER GROUNDED IN TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
CONTRACT, OR OTHERWISE.


19.3            LICENSEE WILL COMPLY WITH ALL STATUTORY WORKERS' COMPENSATION
AND EMPLOYERS' LIABILITY REQUIREMENTS FOR ACTIVITIES PERFORMED UNDER THIS
AGREEMENT.


19.4            DURING THE TERM OF THIS AGREEMENT, LICENSEE WILL MAINTAIN
COMPREHENSIVE GENERAL LIABILITY INSURANCE, INCLUDING PRODUCT LIABILITY
INSURANCE, WITH A REPUTABLE AND FINANCIALLY SECURE INSURANCE CARRIER TO COVER
THE ACTIVITIES OF LICENSEE AND ITS SUBLICENSEES.  THE INSURANCE WILL PROVIDE
MINIMUM LIMITS OF LIABILITY OF $5,000,000 AND WILL INCLUDE UNIVERSITY AS
ADDITIONAL INSUREDS.  INSURANCE MUST COVER CLAIMS INCURRED, DISCOVERED,
MANIFESTED, OR MADE DURING OR AFTER THE EXPIRATION OF THIS AGREEMENT AND MUST BE
PLACED WITH CARRIERS WITH RATINGS OF AT LEAST A- AS RATED BY A.M. BEST.  WITHIN
15 DAYS OF THE EFFECTIVE DATE OF THIS AGREEMENT, LICENSEE WILL FURNISH A
CERTIFICATE OF INSURANCE EVIDENCING PRIMARY COVERAGE AND ADDITIONAL INSURED
REQUIREMENTS. LICENSEE WILL PROVIDE TO UNIVERSITY 30 DAYS PRIOR WRITTEN NOTICE
OF CANCELLATION OR MATERIAL CHANGE TO THIS INSURANCE COVERAGE.  LICENSEE WILL
ADVISE UNIVERSITY IN WRITING THAT IT MAINTAINS EXCESS LIABILITY COVERAGE OVER
PRIMARY INSURANCE FOR AT LEAST THE MINIMUM LIMITS SET FORTH ABOVE.  ALL
INSURANCE OF LICENSEE WILL BE PRIMARY COVERAGE; INSURANCE OF UNIVERSITY WILL BE
EXCESS AND NONCONTRIBUTORY.



19.5            NOTICE. IT SHALL BE A CONDITION PRECEDENT TO AN INDEMNIFIED
PARTY'S RIGHT TO SEEK INDEMNIFICATION UNDER PARAGRAPH 19.1 OR 19.2 THAT SUCH
PARTY SHALL (A) PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF A CLAIM AS SOON AS IT
BECOMES AWARE OF SUCH CLAIM, (B) ALLOW THE INDEMNIFYING PARTY TO ASSUME CONTROL
OF THE DEFENSE OF SUCH CLAIM, AND (C) COOPERATE WITH THE INDEMNIFYING PARTY IN
SUCH DEFENSE.


Page 18 of 24

--------------------------------------------------------------------------------

19.6            Special Damages. Neither party shall be liable for any indirect,
special, consequential, or other similar damages whatsoever whether grounded in
tort, strict liability, contract, or otherwise. The University shall not have
any responsibility or liability whatsoever with respect to Licensed Products.




20.0            Applicable Laws


20.1            Compliance with Laws. Licensee will abide by all applicable
federal, state, and local laws and regulations pertaining to the management and
commercial deployment of Licensed Products under this Agreement.


20.2            Export Control Laws. It is understood that University is subject
to United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes, and other commodities (including the
Arms Export Control Act, as amended, and the Export Administration Act of 1979),
and that its obligations hereunder are contingent on compliance with applicable
United States export laws and regulations. The transfer of certain technical
data and commodities may require a license from the United States Government
and/or written assurances by Licensee that Licensee will not export data or
commodities to certain foreign countries without prior approval of the United
States Government. University represents neither that a license will not be
required nor that, if required, such a license will be issued.


20.3            Governing Law. This Agreement will be construed in accordance
with, and its performance will be governed by, the laws of the State of New
York, without giving effect to the principles of conflict of laws of New York.
Any suit, action, or proceeding arising out of or relating to this Agreement
will take place in Rochester, New York.




21.0            Dispute Resolution


21.1            The parties will negotiate in good faith any controversy or
disputed claim by either party arising under or related to this Agreement. If no
resolution of such controversy or disputed claim is reached between the parties
within ninety days of the commencement of negotiations, then either party may
proceed to resort to the courts of the State of New York for resolution.




22.0            Attorneys Fees


The substantially prevailing party in arbitration or in any judicial or
administrative action or proceeding arising under or in connection with this
Agreement will be entitled to reimbursement from the other party for its
reasonable costs and attorneys fees, including those on appeal, and including
without limitation, the cost at the hourly charges routinely charged by the
person providing the services, the time of legal assistants, secretarial and
clerical overtime, and fees and expenses of experts retained by counsel.




Page 19 of 24

--------------------------------------------------------------------------------

23.0            General


23.1            Severability. If any provision of this Agreement will be held to
be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions will not be in any way affected or
impaired thereby.


23.2            No Waiver. No omission or delay of either party hereto in
requiring due and punctual fulfillment of the obligations of any other party
hereto will be deemed to constitute a waiver by such party of its rights to
require such due and punctual fulfillment, or of any other of its remedies
hereunder.


23.3            Amendments. No amendment or modification hereof will be valid or
binding upon the parties unless it is made in writing, cites this Agreement, and
is signed by duly authorized representatives of University and Licensee.


23.4            Assignment. This Agreement, and any rights or obligations
hereunder, may be assigned by University but will not be assigned, transferred,
or delegated in whole or in part by Licensee, except in connection with a merger
of Licensee or a sale of all or substantially all of Licensee's assets, without
University's express written approval, such approval not to be unreasonably
withheld. Any attempted assignment, transfer, or delegation in breach of this
provision will be deemed to be void and to have no effect, and will entitle
University to terminate this Agreement upon written notice to Licensee. Except
as otherwise provided, this Agreement will be binding upon and inure to the
benefit of the parties' successors and lawful assigns.


23.5            Headings. The headings of the several sections of this Agreement
are inserted for convenience and reference only, and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.


23.6            University's Disclaimers. Neither University, nor any of its
faculty members, scientists, researchers, employees, officers, trustees, or
agents assume any responsibility for the manufacture, product specifications,
sale, or use of the Licensed Products that are manufactured by or sold by
Licensee.


23.7            No Endorsement. By entering into this Agreement, University
neither directly nor indirectly endorses any product or service provided, or to
be provided, by Licensee whether directly or indirectly related to this
Agreement. Licensee will not state or imply that this Agreement is an
endorsement by University or its employees.


23.8            Independent Contractors. The parties hereby acknowledge and
agree that each is an independent contractor and that neither party will be
considered to be the agent, representative, master, or servant of the other
party for any purpose whatsoever, and that neither party has any authority to
enter into a contract, to assume any obligation, or to give warranties or
representations on behalf of the other party. Nothing in this relationship will
be construed to create a relationship of joint venture, partnership, fiduciary
or other similar relationship between the parties.


Page 20 of 24

--------------------------------------------------------------------------------

23.9            Reformation. The parties hereby agree that neither party intends
to violate any public policy, statutory or common law, rule, regulation, treaty,
or decision of any government agency or executive body thereof of any country or
community or association of countries, and that if any word, sentence, paragraph
or clause or combination thereof of this Agreement is found, by a court or
executive body with judicial powers having jurisdiction over this Agreement or
any of the parties hereto, in a final, unappealable order, to be in violation of
any such provision in any country or community or association of countries, such
words, sentences, paragraphs, or clauses or combination will be inoperative in
such country or community or association of countries, and the remainder of this
Agreement will remain binding upon the parties hereto.


23.10            Force Majeure. No liability hereunder will result to a party by
reason of delay in performance caused by force majeure, that is, circumstances
beyond the reasonable control of the Party, including, without limitation, acts
of God, fire, flood, earthquake, war, terrorism, civil unrest, labor unrest, or
shortage of or inability to obtain material or equipment.


23.11            Survival. Paragraphs 5.2 (Confidential Information) and 11.7,
11.8 and 11.10 (Term and Termination); and Articles 10.0 (Record Keeping), 18.0
(Representations and Warranties), 19.0 (Indemnification), 20.0 (Applicable Law),
21.0 (Dispute Resolution) and 22.0 (Attorneys Fees), and other provisions that
by their context would survive, will survive the termination of this Agreement.



23.12 Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations, or
understandings, either oral or written, between the parties relating to the
subject matter hereof.



PANTHER BIOTECHNOLGY INC
 
UNIVERSITY OF ROCHESTER
                 
By:
 
By:
                 
Name:       Evan Levine
 
Name:  Scott J. Catlin
                 
Title: Chief Executive Officer
 
Title: AVP UR Ventures
                 
Date:
 
Date:
 






                                                               


Page 21 of 24

--------------------------------------------------------------------------------

APPENDIX A
Patent Rights as of the Effective Date


Patent Name
Application Number
Country
Issue Date
Thiadiazolidinone Derivatives
PCT Application number: PCT/US2007/016391
     
2007275686
Australia
02/14/2014
 
07810619.2
Europe
   
574619
New Zealand
07/09/2012
 
12/374,002
US
 

 
 
 

 
Page 22 of 24

--------------------------------------------------------------------------------



APPENDIX B
Commercial Development Plan


This plan is provided by Panther Biotechnology


Work flow and Timeline:




Year 1: Goals – Mouse efficacy studies, Preliminary toxicology and PK studies,
and Preliminary stability and formulation studies


Year 2: Goals – Initiate GLP stability work, Synthesis of drug for GLP
toxicology, Schedule and conduct pre-IND meeting with FDA


Year 3: Goals – Complete GLP stability work


Year 4: Goals – CMC/GMP production of drug product for Phase 1 and IND
application to FDA
 
 
 
 

 


Page 23 of 24

--------------------------------------------------------------------------------

APPENDIX C
Benchmarks





· Annually spend not less than one hundred and fifty thousand dollars
(US$150,000) for the development of Licensed Products during the first three (3)
years of this Agreement.

· Market Licensed Products in the United States within six (6) months of
receiving regulatory approval to market such Licensed Products.

· Obtain all necessary governmental approvals for the manufacture, use, and sale
of Licensed Product.

· Reasonably fill the market demand for Licensed Products following commencement
of marketing at any time during the term of this Agreement.

 
 
 
 
Page 24 of 24